DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 5-16, and 18-35 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Prior Art:

	Gerace (US 5,991,735) is considered the closest prior art. Gerace generally teaches a manner of iteratively tracking advertisements by updating the targeting criteria during each iteration based on performance information such as clicks and purchases. New demographic characteristics are suggested to add to the targeting criteria based on the information gleaned from the ads performance during an iteration. Gerace does not expressly teach providing analysis based on different visual elements of advertisements such as ads with different fonts, sizes, etc. Gerace also does not expressly teach having multiple types of suggestions and implementing them with a single click. Axe et al (US 2013/0024283) generally teaches analyzing advertisement performance based on having different visual characteristics such as fonts, colors, brightness, etc. Cheng et al (US 2016/0343026) generally teaches an iterative process of providing recommendations including those of varying types. The targeting criteria is updated until a threshold is achieved and then the group is considered as the final targeted group and is used for the remainder of the ad campaign. Garg et al (US 2017/0293944) generally teaches implementing changes to an advertising campaign using a single click. 


Regarding 35 USC 101:

	The examiner finds that the combination of additional elements in the claims provide a practical application of the abstract idea. While individually each additional element on its own would not likely overcome 101, the combination of all of the additional elements providing their respective contribution to the claims provide a practical application. The claims include a graphical user interface for a webpage in which a plurality of visual elements of the webpage are analyzed to determine which visual elements lead to higher probabilities in a user interacting with a dynamic element of the webpage. Further, due to the calculations requiring significant computing resources, the methodology is used specifically with reducing the number of computations required by the computer to increase its performance. Additionally the recommendations provided by the system are implemented with a single click within the interface. As a result such rejection has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688